Citation Nr: 0309670	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
and/or inflammatory synovitis claimed as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This appeal arises from an April 2000 rating action that 
denied service connection for rheumatoid arthritis and/or 
inflammatory synovitis as due to Agent Orange exposure.  A 
Notice of Disagreement was received in April 2001, and a 
Statement of the Case (SOC) was issued in November 2001.  A 
Substantive Appeal was received in January 2002.  A 
Supplemental SOC (SSOC) was issued subsequently in January 
2002.

In November 2002, the Board of Veterans' Appeals (Board) 
determined that further evidentiary development was warranted 
in this case, and undertook such development pursuant to 
38 C.F.R. § 19.9 (2002).  The Board notified the appellant 
and his representative of the additional development in March 
2003. 


REMAND

The RO last reviewed the issue on appeal in January 2002, at 
which time a SSOC was issued.  As noted above, in November 
2002, the Board determined that further evidentiary 
development was warranted, and undertook such development 
pursuant to 38 C.F.R. § 19.9.  Pursuant to that development, 
additional evidence has been added to the claims file, 
including numerous private medical records and a March 2003 
VA examination report.  However, the Board is unable to 
render a decision on the basis of such evidence at this time.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claims in light 
of all additional evidence added to the record since the 
January 2002 SSOC.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the service 
connection claim currently on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO, not the Board, is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
  
The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires the VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

In this case, the veteran was afforded a VA examination, at 
the Board's direction, in March 2003.  However, the examiner, 
an orthopedist, recommended that the veteran be furnished an 
additional examination by a rheumatologist.  The Board finds 
that such development should be accomplished.  

Additionally, prior to arranging for the veteran to undergo 
examination, the RO should obtain and associate with the 
claims file all records of pertinent outstanding medical 
treatment, to ensure that the record is complete and that the 
examiner has the veteran's fully documented medical history.  
In this case, further efforts to obtain specific medical 
treatment record should be undertaken.  In this regard, the 
Board points out that outstanding medical records of W. 
Robert Irby, M.D., have not been obtained.  Inasmuch as the 
record indicates that they are pertinent to the claim for 
service connection, the Board finds that all such records 
should be obtained and associated with the claims file.

The RO should also undertake efforts to obtain pertinent 
records from any additional sources of medical treatment 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159, as well as undertake any 
additional notification and/or development action warranted 
by the VCAA.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he sign an appropriate form 
authorizing the release to the VA of all 
medical records of W. Robert Irby, M.D., 
Professor Emeritus, Department of 
Internal Medicine, Division of 
Rheumatology, Allergy, & Immunology, P.O. 
Box 980647, Richmond, Virginia 23298-
0647.  The RO should then contact Dr. 
Irby and request that he furnish copies 
of all medical records of treatment and 
evaluation of the veteran for rheumatoid 
arthritis and/or inflammatory synovitis, 
including as due to Agent Orange 
exposure.  All responses and records 
received should be associated with the 
claims file.  

2.  The RO should furnish the veteran and 
his representative a letter notifying him 
of the VCAA, and the duties to notify and 
assist imposed thereby, specifically as 
regards the claim currently on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim for service 
connection, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable it to 
obtain any pertinent medical records-
pertaining to evaluation of or treatment 
for rheumatoid arthritis and/or 
inflammatory synovitis-that are not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.

3  After receiving the veteran's 
response, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a special VA 
rheumatology examination at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

After examination and review of the 
claims file, the examiner should render 
an opinion as to whether any current 
multiple joint arthritis or synovitis is, 
as least as likely as not, the result of 
injury or disease incurred or aggravated 
in service, to include the veteran's 
presumed exposure to Agent Orange during 
his Vietnam service  The examiner must 
set for all examination findings, along 
with the complete rationale for the 
opinion expressed, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for rheumatoid arthritis 
and/or inflammatory synovitis as due to 
Agent Orange exposure in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (to include a 
summary of the laws codifying and the 
regulations implementing the VCAA, and 
clear reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


